On 22 November, 1922, the defendants executed a negotiable promissory note in the sum of $900 payable to the order of the Commercial National Bank of Wilmington. The plaintiff alleged that the note had been signed and endorsed by the defendants and that the Commercial National Bank for value received had sold and transferred the note before maturity to the plaintiff. The defendants denied these allegations and pleaded fraud in procuring the execution of the note; but admitted that it has not been paid. *Page 868 
Upon proper issues the jury found that the execution of the note had been procured from the defendants by false and fraudulent representations; that the plaintiff is a holder in due course; and that the defendants are indebted to plaintiff in the sum of $900 with interest from 21 January, 1923. Judgment was given for the plaintiff and the defendants excepted and appealed.
We find no error which entitles the defendants to a new trial. If the plaintiff became a holder in due course, as the verdict determines, it took the note free and discharged of the defendants' equities; and the controversy upon this question was fairly presented to the jury. The exceptions do not disclose good cause for a new trial.
No error.